—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered June 14, 2001, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court failed to respond meaningfully to the jury’s third note regarding the counts of criminal possession of a weapon in the second degree, and acting in concert. The defendant’s claim is unpreserved for appellate review (see CPL 470.05 [2]; People v Starling, 85 NY2d 509, 516 [1995]; People v Clark, 298 AD2d 461 [2002]). In any event, the trial court’s response to the note, which the court *598discussed with counsel before it was rendered, was meaningful (see People v Steinberg, 79 NY2d 673, 684 [1992]; People v Almodovar, 62 NY2d 126, 131-132 [1984]; People v Chase, 225 AD2d 789, 790 [1996]). Furthermore, trial counsel provided meaningful representation at all stages of the proceedings (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Florio, J.P., Feuerstein, Crane and Rivera, JJ., concur.